Exhibit 10.1

 

GOLFSMITH INTERNATIONAL HOLDINGS, INC.

 

2006 INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement (the “Agreement”) is made, effective
as of                            (the “Grant Date”), by and between Golfsmith
International Holdings, Inc, (the “Company”) and                               
(the “Participant”).

 

RECITALS:

 

WHEREAS, the Company has adopted the Golfsmith International Holdings, Inc. 2006
Incentive Compensation Plan (the “Plan”) pursuant to which Restricted Stock
Units may be granted; and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the award of Restricted Stock Units
provided for herein  (the “Restricted Stock Unit Award”) to the Participant in
recognition of the Participant’s services to the Company, such grant to be
subject to the terms set forth herein.

 

NOW, THEREFORE, in consideration for the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 


1.                                      GRANT OF RESTRICTED STOCK UNIT AWARD. 
PURSUANT TO SECTION 8.1 OF THE PLAN, THE COMPANY HEREBY GRANTS TO THE
PARTICIPANT ON THE GRANT DATE, IN THE AGGREGATE,                    RESTRICTED
STOCK UNITS ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT AND AS
OTHERWISE PROVIDED IN THE PLAN.  SUCH RESTRICTED STOCK UNITS SHALL BE CREDITED
TO A SEPARATE ACCOUNT MAINTAINED FOR THE PARTICIPANT ON THE BOOKS OF THE COMPANY
(THE “ACCOUNT”).  ON ANY GIVEN DATE, THE VALUE OF EACH RESTRICTED STOCK UNIT
COMPRISING THE RESTRICTED STOCK UNIT AWARD SHALL EQUAL THE FAIR MARKET VALUE OF
ONE SHARE.  THE AWARD SHALL VEST AND SETTLE IN ACCORDANCE WITH SECTION 3 HEREOF.


 


2.                                      INCORPORATION BY REFERENCE.  THE
PROVISIONS OF THE PLAN ARE HEREBY INCORPORATED HEREIN BY REFERENCE.  EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH HEREIN, THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND ANY CAPITALIZED TERMS NOT
OTHERWISE DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINITIONS SET FORTH IN THE
PLAN.  THE COMMITTEE SHALL HAVE THE AUTHORITY TO INTERPRET AND CONSTRUE THE PLAN
AND THIS AGREEMENT AND TO MAKE ANY AND ALL DETERMINATIONS THEREUNDER, AND ITS
DECISION SHALL BE BINDING AND CONCLUSIVE UPON THE PARTICIPANT AND HIS/HER LEGAL
REPRESENTATIVE IN RESPECT OF ANY QUESTIONS ARISING UNDER THE PLAN OR THIS
AGREEMENT.


 


3.                                      TERMS AND CONDITIONS.


 


(A)                                 VESTING AND SETTLEMENT.  EXCEPT AS OTHERWISE
PROVIDED IN THE PLAN AND THIS AGREEMENT, AND CONTINGENT UPON THE PARTICIPANT’S
CONTINUED EMPLOYMENT WITH THE

 

1

--------------------------------------------------------------------------------


 


COMPANY, [EACH RESTRICTED STOCK UNIT AWARD SHALL VEST AND BECOME NON-FORFEITABLE
ON THE            ANNIVERSARY][                   PERCENT (      %) OF THE
RESTRICTED STOCK UNIT AWARD SHALL VEST AND BECOME NON-FORFEITABLE ON EACH OF THE
FIRST          ANNIVERSARIES] OF THE GRANT DATE (THE “VESTING DATE”).  UPON THE
VESTING DATE (AND IN NO EVENT LATER THAN MARCH 15 OF THE YEAR FOLLOWING THE YEAR
IN WHICH THE RESTRICTED STOCK UNITS VEST), SUBJECT TO THE PARTICIPANT’S
SATISFACTION OF THE TAX WITHHOLDING REQUIREMENTS UNDER SECTION 5, THE COMPANY
SHALL (I) ISSUE AND DELIVER TO THE PARTICIPANT ONE SHARE FOR EACH RESTRICTED
STOCK UNIT SUBJECT TO THE RESTRICTED STOCK UNIT AWARD (THE “RSU SHARES”) (AND,
UPON SUCH SETTLEMENT, THE RESTRICTED STOCK UNITS SHALL CEASE TO BE CREDITED TO
THE ACCOUNT) AND (II) ENTER THE PARTICIPANT’S NAME AS A STOCKHOLDER OF RECORD
WITH RESPECT TO THE RSU SHARES ON THE BOOKS OF THE COMPANY, PROVIDED, HOWEVER,
THAT THE COMMITTEE, IN ITS SOLE DISCRETION, MAY ELECT TO DELIVER CASH IN LIEU OF
RSU SHARES OTHERWISE DELIVERABLE ON SUCH VESTING DATE IN AN AMOUNT EQUAL TO THE
FAIR MARKET VALUE OF SUCH SHARES ON THE VESTING DATE.


 


(B)                                 RESTRICTIONS.  THE RESTRICTED STOCK UNIT
AWARD GRANTED HEREUNDER MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED (OTHER
THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION) AND MAY NOT BE SUBJECT TO
LIEN, GARNISHMENT, ATTACHMENT OR OTHER LEGAL PROCESS.  THE PARTICIPANT
ACKNOWLEDGES AND AGREES THAT, WITH RESPECT TO EACH RESTRICTED STOCK UNIT
CREDITED TO HIS/HER ACCOUNT, HE/SHE HAS NO VOTING RIGHTS WITH RESPECT TO THE
COMPANY UNLESS AND UNTIL EACH SUCH RESTRICTED STOCK UNIT IS SETTLED IN RSU
SHARES PURSUANT TO SECTION 3(A) HEREOF.  IN THE EVENT OF PARTICIPANT’S
TERMINATION AT ANY TIME PRIOR TO THE VESTING DATE, THE UNVESTED RESTRICTED STOCK
UNITS SHALL AUTOMATICALLY BE FORFEITED UPON SUCH TERMINATION, UNLESS OTHERWISE
PROVIDED HEREIN.  NOTWITHSTANDING THE FOREGOING, PURSUANT TO SECTION 3.3(N) OF
THE PLAN, THE COMMITTEE MAY ACCELERATE THE VESTING OF THE RESTRICTED STOCK UNIT
AWARD.


 


4.                                      CHANGE IN CONTROL.  AT A TIME DETERMINED
BY THE COMMITTEE PRIOR TO A CHANGE OF CONTROL, ALL UNVESTED RESTRICTED STOCK
UNITS SHALL AUTOMATICALLY BECOME VESTED AND SHALL BE SETTLED IN ACCORDANCE WITH
SECTION 3(A).


 


5.                                      TAX WITHHOLDING.  THE PARTICIPANT SHALL
BE REQUIRED TO PAY TO THE COMPANY OR ANY AFFILIATE, AND THE COMPANY OR ANY
AFFILIATE SHALL HAVE THE RIGHT AND IS HEREBY AUTHORIZED TO WITHHOLD, FROM ANY
CASH, SHARES, OTHER SECURITIES OR OTHER PROPERTY DELIVERABLE UNDER THE
RESTRICTED STOCK UNIT AWARD OR FROM ANY COMPENSATION OR OTHER AMOUNTS OWING TO
THE PARTICIPANT, THE AMOUNT (IN CASH, SHARES, OTHER SECURITIES OR OTHER
PROPERTY) OF ANY REQUIRED WITHHOLDING TAXES IN RESPECT OF THE RESTRICTED STOCK
UNIT AWARD, OR ANY PAYMENT OR TRANSFER UNDER THIS RESTRICTED STOCK UNIT AWARD OR
UNDER THE PLAN AND TO TAKE SUCH OTHER ACTION AS MAY BE NECESSARY IN THE OPINION
OF THE COMMITTEE OR THE COMPANY TO SATISFY ALL OBLIGATIONS FOR THE PAYMENT OF
SUCH WITHHOLDING AND TAXES. THE COMMITTEE MAY PERMIT THE PARTICIPANT TO SATISFY
THE WITHHOLDING LIABILITY: (A) IN CASH, (B) BY THE DELIVERY OF SHARES (WHICH ARE
NOT SUBJECT TO ANY PLEDGE OR OTHER SECURITY INTEREST) OWNED BY THE PARTICIPANT
HAVING A FAIR MARKET VALUE EQUAL TO SUCH WITHHOLDING LIABILITY, (C) BY HAVING
THE COMPANY WITHHOLD FROM THE NUMBER OF SHARES OTHERWISE ISSUABLE OR DELIVERABLE
PURSUANT TO THE SETTLEMENT OF THE RESTRICTED STOCK UNIT AWARD A NUMBER OF

 

2

--------------------------------------------------------------------------------


 


SHARES WITH A FAIR MARKET VALUE EQUAL TO SUCH WITHHOLDING LIABILITY (BUT NO MORE
THAN THE MINIMUM REQUIRED STATUTORY WITHHOLDING LIABILITY), OR (D) BY A
COMBINATION OF SUCH METHODS.


 


6.                                      RIGHTS AS STOCKHOLDER.  UPON AND
FOLLOWING THE VESTING DATE, THE PARTICIPANT SHALL BE THE RECORD OWNER OF THE RSU
SHARES, IF ANY, ISSUED AND DELIVERED PURSUANT TO SUCH VESTING DATE UNLESS AND
UNTIL SUCH SHARES ARE SOLD OR OTHERWISE DISPOSED OF, AND AS RECORD OWNER SHALL
BE ENTITLED TO ALL RIGHTS OF A COMMON STOCKHOLDER OF THE COMPANY INCLUDING,
WITHOUT LIMITATION, VOTING RIGHTS, IF ANY, WITH RESPECT TO THE SHARES.  PRIOR TO
THE VESTING DATE, THE PARTICIPANT SHALL NOT BE DEEMED FOR ANY PURPOSE TO BE THE
OWNER OF SHARES SUBJECT TO THE RESTRICTED STOCK UNIT AWARD.


 


7.                                      COMPLIANCE WITH LAWS AND REGULATIONS.
THE ISSUANCE AND TRANSFER OF SHARES SHALL BE SUBJECT TO COMPLIANCE BY THE
COMPANY AND THE PARTICIPANT WITH ALL APPLICABLE REQUIREMENTS OF SECURITIES LAWS
AND WITH ALL APPLICABLE REQUIREMENTS OF ANY STOCK EXCHANGE ON WHICH THE
COMPANY’S SHARES MAY BE LISTED AT THE TIME OF SUCH ISSUANCE OR TRANSFER.


 


8.                                      NO RIGHT TO CONTINUED EMPLOYMENT. 
NOTHING IN THIS AGREEMENT SHALL BE DEEMED BY IMPLICATION OR OTHERWISE TO IMPOSE
ANY LIMITATION ON ANY RIGHT OF THE COMPANY OR ANY OF ITS AFFILIATES TO TERMINATE
THE PARTICIPANT’S EMPLOYMENT AT ANY TIME.


 


9.                                      GENERAL ASSETS.  ALL AMOUNTS CREDITED TO
THE ACCOUNT UNDER THIS AGREEMENT SHALL CONTINUE FOR ALL PURPOSES TO BE PART OF
THE GENERAL ASSETS OF THE COMPANY.  THE PARTICIPANT’S INTEREST IN THE ACCOUNT
SHALL MAKE THE PARTICIPANT ONLY A GENERAL, UNSECURED CREDITOR OF THE COMPANY.


 


10.                               NOTICES.  EVERY NOTICE OR OTHER COMMUNICATION
RELATING TO THIS AGREEMENT SHALL BE IN WRITING, AND SHALL BE MAILED TO OR
DELIVERED TO THE PARTY FOR WHOM IT IS INTENDED AT SUCH ADDRESS AS MAY FROM TIME
TO TIME BE DESIGNATED BY IT IN A NOTICE MAILED OR DELIVERED TO THE OTHER PARTY
AS HEREIN PROVIDED; PROVIDED, THAT, UNLESS AND UNTIL SOME OTHER ADDRESS BE SO
DESIGNATED, ALL NOTICES OR COMMUNICATIONS BY THE PARTICIPANT TO THE COMPANY
SHALL BE MAILED OR DELIVERED TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICE,
AND ALL NOTICES OR COMMUNICATIONS BY THE COMPANY TO THE PARTICIPANT MAY BE GIVEN
TO THE PARTICIPANT PERSONALLY OR MAY BE MAILED TO HIM/HER AT HIS/HER ADDRESS AS
RECORDED IN THE RECORDS OF THE COMPANY.


 


11.                               BOUND BY PLAN.  BY SIGNING THIS AGREEMENT, THE
PARTICIPANT ACKNOWLEDGES THAT HE/SHE HAS RECEIVED A COPY OF THE PLAN AND HAS HAD
AN OPPORTUNITY TO REVIEW THE PLAN AND AGREES TO BE BOUND BY ALL OF THE TERMS AND
PROVISIONS OF THE PLAN.


 


12.                               BENEFICIARY.  THE PARTICIPANT MAY FILE WITH
THE COMMITTEE A WRITTEN DESIGNATION OF A BENEFICIARY ON SUCH FORM AS MAY BE
PRESCRIBED BY THE COMMITTEE AND MAY, FROM TIME TO TIME, AMEND OR REVOKE SUCH
DESIGNATION.  IF NO DESIGNATED BENEFICIARY SURVIVES THE PARTICIPANT, THE
EXECUTOR OR ADMINISTRATOR OF THE PARTICIPANT’S ESTATE SHALL BE DEEMED TO BE THE
PARTICIPANT’S BENEFICIARY.

 

3

--------------------------------------------------------------------------------


 


13.                               SUCCESSORS.  THE TERMS OF THIS AGREEMENT SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE COMPANY, ITS SUCCESSORS AND
ASSIGNS, AND ON THE PARTICIPANT AND THE BENEFICIARIES, EXECUTORS AND
ADMINISTRATORS, HEIRS AND SUCCESSORS OF THE PARTICIPANT.


 


14.                               AMENDMENT OF RESTRICTED STOCK UNIT AWARD. 
SUBJECT TO SECTION 15 OF THIS AGREEMENT, THE COMMITTEE AT ANY TIME AND FROM TIME
TO TIME MAY AMEND THE TERMS OF THIS RESTRICTED STOCK UNIT AWARD; PROVIDED,
HOWEVER, THE PARTICIPANT’S RIGHTS UNDER THIS RESTRICTED STOCK UNIT AWARD SHALL
NOT BE MATERIALLY AND ADVERSELY AFFECTED BY ANY SUCH AMENDMENT WITHOUT THE
PARTICIPANT’S CONSENT.


 


15.                               ADJUSTMENTS.  THIS RESTRICTED STOCK UNIT AWARD
IS SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 15.2 OF THE PLAN.


 


16.                               INTERPRETATION.  ANY DISPUTE REGARDING THE
INTERPRETATION OF THIS AGREEMENT SHALL BE SUBMITTED BY THE PARTICIPANT OR THE
COMPANY TO THE COMMITTEE FOR REVIEW.  THE RESOLUTION OF SUCH A DISPUTE BY THE
COMMITTEE SHALL BE BINDING ON THE COMPANY AND THE PARTICIPANT.


 


17.                               SEVERABILITY.  EVERY PROVISION OF THIS
AGREEMENT IS INTENDED TO BE SEVERABLE AND ANY ILLEGAL OR INVALID TERM SHALL NOT
AFFECT THE VALIDITY OR LEGALITY OF THE REMAINING TERMS.


 


18.                               HEADINGS.  THE HEADINGS OF THE SECTIONS HEREOF
ARE PROVIDED FOR CONVENIENCE ONLY AND ARE NOT TO SERVE AS A BASIS FOR
INTERPRETATION OF CONSTRUCTION, AND SHALL NOT CONSTITUTE A PART OF THIS
AGREEMENT.


 


19.                               TAX CONSEQUENCES.  THE PARTICIPANT
ACKNOWLEDGES THAT THERE MY BE ADVERSE TAX CONSEQUENCES UPON THE PAYMENT OF THE
RESTRICTED STOCK UNITS OR DISPOSITION OF ANY SHARES RECEIVED UPON VESTING, AND
THAT THE PARTICIPANT SHOULD CONSULT A TAX ADVISOR BEFORE SUCH TIME.  THE
PARTICIPANT AGREES TO SIGN SUCH ADDITIONAL DOCUMENTATION AS THE COMPANY MAY
REASONABLY REQUIRE FROM TIME TO TIME.


 


20.                               SIGNATURE IN COUNTERPARTS.  THIS AGREEMENT MAY
BE SIGNED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, WITH THE
SAME EFFECT AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME
INSTRUMENT.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

EXECUTED, as of the date set forth below.

 

 

GOLFSMITH INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Date:

 

--------------------------------------------------------------------------------